Case 9:19-cv-81695-RAR Document 55 Entered on FLSD Docket 06/02/2020 Page 1 of 3


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-81695-RAR

  JASON LOPEZ,

         Plaintiff,

  v.

  EVERNIA HEALTH CENTER, LLC, et al.,

        Defendants.
  _______________________________/

                ORDER GRANTING RENEWED JOINT MOTION TO
          APPROVE SETTLEMENT AND DISMISSING CASE WITH PREJUDICE

         THIS CAUSE comes before the Court on the parties’ Renewed Joint Motion to Approve

  Settlement and for Entry of Dismissal With Prejudice [ECF No. 54] (“Joint Motion”), filed on

  June 2, 2020. Having reviewed the Joint Motion and necessary papers, it is hereby

         ORDERED AND ADJUDGED that the Joint Motion [ECF No. 54] is GRANTED for

  the reasons stated herein.

                                          BACKGROUND

         On December 19, 2019, Plaintiff filed a Complaint [ECF No. 1] against Defendants for

  allegedly failing to pay Plaintiff overtime compensation, thereby violating the Fair Labor

  Standards Act (“FLSA”). See generally Compl. On June 2, 2020, the parties filed the Joint Motion

  before the Court indicating they have reached an agreement as to the above-styled action.

  Specifically, the parties have agreed to resolve this dispute for $11,500 allocated as follows:

  $3,500 to Plaintiff for his alleged unpaid overtime; $3,500 to Plaintiff as liquidated damages; and

  $4,500 to Plaintiff’s counsel for Plaintiff’s reasonable attorneys’ fees and costs. Joint Mot. at 2;

  Settlement Agreement [ECF No. 54-1] (“Agreement”).
Case 9:19-cv-81695-RAR Document 55 Entered on FLSD Docket 06/02/2020 Page 2 of 3


                                            ANALYSIS

         Before a court may approve a proposed settlement under the FLSA, it must scrutinize the

  settlement to determine whether it is a “fair and reasonable resolution of a bona fide dispute.”

  Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354–55 (11th Cir. 1982). If the

  settlement reflects a reasonable compromise over FLSA issues that are in dispute, the Court may

  approve the settlement “to promote the policy of encouraging settlement in litigation.” Id. at

  1354. The following factors are typically considered when determining whether a settlement is

  fair and reasonable: “(1) the existence of collusion behind the settlement; (2) the complexity,

  expense, and likely duration of the litigation; (3) the stage of the proceedings and the amount of

  discovery completed; (4) the probability of plaintiff’s success on the merits; (5) the range of

  possible recovery; and (6) the opinions of counsel.” Mason v. Wyndham Vacation Ownership,

  Inc., No. 10-1805, 2012 WL 570060, at *3 (M.D. Fla. Feb. 17, 2012) (citation omitted); see also

  Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. Apr. 19, 2010).

         Additionally, when an employer violates the FLSA, the employer is liable for the amount

  owed under the FLSA, as well as “an additional equal amount as liquidated damages.” 29 U.S.C.

  § 216(b) (emphasis added). The parties may not bargain away the right to liquidated damages.

  See D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 114 (1946) (“[W]e think the remedy of liquidated

  damages cannot be bargained away by bona fide settlements of disputes over coverage.”); Lynn’s

  Food Stores, 679 F.2d at 1353 n.8.

                                          CONCLUSION

         Based upon the foregoing analysis, as well as a review of the record and the parties’

  documented basis for settlement of the instant FLSA case, the Court can approve the Agreement.

  Accordingly, it is




                                             Page 2 of 3
Case 9:19-cv-81695-RAR Document 55 Entered on FLSD Docket 06/02/2020 Page 3 of 3


        ORDERED AND ADJUDGED that the Joint Motion [ECF No. 54] is GRANTED. The

  Agreement [ECF No. 54-1] is APPROVED.          Plaintiff’s claims against Defendants are

  DISMISSED with prejudice. The Court RETAINS jurisdiction to enforce the Agreements.



        DONE AND ORDERED in Fort Lauderdale, Florida, this 2nd day of June, 2020.



                                                 _________________________________
                                                 RODOLFO A. RUIZ II
                                                 UNITED STATES DISTRICT JUDGE




                                        Page 3 of 3
